ON MOTION TO MODIFY
Respondent (Public Service Commission) and intervener (Kansas City) move the court to modify its opinion by remanding the cause with directions to affirm the order as to the Kansas City Public Service Co. (Street Car Co.), and all appellantsQuashal        and to quash the order as to the Sheffield Steelof Invalid     Corporation. In the opinion we held that theApportionment  apportionments of the cost of the proposed viaduct to the Kansas City Public Service Co., St. Louis-San Francisco Ry. Co., Missouri Pacific Railroad Co. and the Kansas City Southern Ry. Co. were reasonable and lawful. We further held that the Public Service Commission was without personal jurisdiction of the Sheffield Steel Corporation, and for that reason reversed and remanded the cause with directions to quash the order of the Commission.
By an amended motion to modify, it appears that Kansas City "to prevent further delay in the prosecution of the work of constructing said viaduct, consents that the said portion of the cost of said viaduct, which was assessed by the Commission against the city, be increased so as to include and absorb that portion of the cost of said viaduct which was assessed by the Commission against the Sheffield Steel Corporation." *Page 880 
The Kansas City Public Service Co. (Street Car Co.) did not appeal from the judgment of the circuit court affirming the order and did not appear in this court. Of course, the Sheffield Steel Corporation is not resisting the motion, and the Missouri Pacific Railroad Company filed no suggestions in opposition. However, the St. Louis-San Francisco Ry. Co. and the Kansas City Southern Ry. Co. contend the reviewing court can only affirm or reverse an order of the Commission, citing Section 10522, Revised Statutes 1919, which follows:
". . . Upon such hearing the circuit court shall enter judgment either affirming or setting aside the order of the commission under review. In case said order is reversed by reason of the commission failing to receive testimony properly proffered, the court shall remand the cause to the commission, with instructions to receive the testimony so proffered and rejected, and enter a new order based upon the evidence theretofore taken, and such as it is directed to receive. The court may, in its discretion, remand any cause which is reversed by it to the commission for further action. No court of this State, except the circuit courts to the extent herein specified and the supreme court on appeal, shall have jurisdiction to review, reverse, correct or annul any order or decision of the commission or to suspend or delay the executing or operation thereof, or to enjoin, restrain or interfere with the commission in the performance of its official duties. The circuit courts of the State shall always be deemed open for the trial of suits brought to review the orders and decisions of the commission, as provided in this chapter, and the same shall be tried and determined as suits in equity."
By this section the circuit court is authorized as follows:
1. To affirm orders of the Commission.
2. To quash orders of the Commission.
3. To remand with instructions to receive testimony and enter a new order.
4. To remand for further action.
5. To correct orders and decisions of the Commission.
Thus it appears that the authority of reviewing courts is not limited as contended. But it is clear that the section prohibits said courts from usurping the legislative functions of the Commission. [State ex rel. v. Public Service Commission,308 Mo. 359, l.c. 380, 272 S.W. 957.] In the instant case that part of the cost of construction apportioned to the Sheffield Steel Corporation must be apportioned to the city in whole or in part, or apportioned to the railroads, or some of them, in whole or in part. If none of said cost is apportioned to the railroads, it thereby stands apportioned to the city. [Kansas City v. Terminal Ry., 25 S.W.2d 1055, l.c. 1066.] *Page 881 
So we directed the circuit court to quash the order that the Commission might determine if the costs or any part thereof apportioned to the Sheffield Steel Corporation should be apportioned to the railroads or either of them.
Now the apportionments to the railroads being lawful and reasonable, and the city consenting to an apportionment to it of that part of the cost of construction apportioned to the Sheffield Steel Corporation, the Commission is left with no function to perform with reference to the apportionment of the cost of construction of the viaduct. In this situation we are authorized to dispose of the case. By doing so we in no way contravene the statute or organic law. The motion to modify is sustained and the judgment of the circuit court is reversed and the cause remanded with directions to quash that part of the order of the Public Service Commission apportioning part of the cost of construction of the viaduct to the Sheffield Steel Corporation and to otherwise affirm said order. The original judgment herein is modified accordingly and all motions for a rehearing are overruled. Ragland, C.J., and White, Walker andAtwood, JJ., concur.